Case 20-12607-mdc        Doc 43   Filed 12/10/20 Entered 12/10/20 12:59:18             Desc Main
                                  Document     Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                  :
                                         : Case No.: 20-12607
 Terence Poulton                         : Chapter 13
 Shannon Poulton                         : Judge Magdeline D. Coleman
                                         : ******************
                               Debtor(s)   *
                                         :
 Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
 Fargo Auto                              : January 5, 2021 at 10:30 a.m.
                                Movant, :
        vs                               :
                                         :
 Terence Poulton                         :
 Shannon Poulton                         :
                                         :
 WILLIAM C. MILLER, Esq.
                     Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

      Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto has filed a Motion for Relief from
Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before December 25, 2020, you or
      your attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                Clerk, U.S. Bankruptcy Court
                                    U.S. Bankruptcy Court
                                       900 Market Street
                                   Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:




20-021275_EJS1
Case 20-12607-mdc       Doc 43   Filed 12/10/20 Entered 12/10/20 12:59:18            Desc Main
                                 Document     Page 2 of 4



Office of U.S. Trustee, Party of Interest
(Registered address)@usdoj.gov (notified by ecf)

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Magdeline D.
      Coleman on January 5, 2021 at 10:30 a.m. in U.S. Bankruptcy Court, 900 Market Street,
      Courtroom #2, Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.

      December 10, 2020
DATE: _______________________




20-021275_EJS1
Case 20-12607-mdc        Doc 43     Filed 12/10/20 Entered 12/10/20 12:59:18         Desc Main
                                    Document     Page 3 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                  :
                                         : Case No.: 20-12607
 Terence Poulton                         : Chapter 13
 Shannon Poulton                         : Judge Magdeline D. Coleman
                                         : ******************
                               Debtor(s)   *
                                         :
 Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
 Fargo Auto                              : January 5, 2021 at 10:30 a.m.
                                Movant, :
        vs                               :
                                         :
 Terence Poulton                         :
 Shannon Poulton                         :
                                         :
 WILLIAM C. MILLER, Esq.
                     Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from Automatic Stay was served on the

parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   WILLIAM C. MILLER, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   BRAD J. SADEK, Attorney for Terence Poulton and Shannon Poulton, Sadek and Cooper,
   1315 Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                         10
The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
2020:

   Terence Poulton and Shannon Poulton, 860 Weber Drive, Yardley, PA 19067


      December 10, 2020
DATE: ______________________
                                                     /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)


20-021275_EJS1
Case 20-12607-mdc   Doc 43   Filed 12/10/20 Entered 12/10/20 12:59:18      Desc Main
                             Document     Page 4 of 4



                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-021275_EJS1
